141 Ga. App. 664 (1977)
234 S.E.2d 133
KIRKLAND
v.
THE STATE.
53608.
Court of Appeals of Georgia.
Argued March 3, 1977.
Decided March 7, 1977.
Rehearing Denied March 22, 1977.
Joseph R. Baker, Paul McGee, for appellant.
William H. Ison, District Attorney, Clifford A. Sticher, Assistant District Attorney, for appellee.
WEBB, Judge.
A. E. Kirkland appeals from his conviction of burglary urging two errors in the charge and one error on an evidentiary ruling.[1] All three errors concern an oral confession made by the co-defendant Ingram in Kirkland's presence which inculpated Kirkland. It is contended that this evidence adversely affected the jury's determination of his guilt.
We affirm. Even if the confession had been totally excluded, the verdict of guilty was demanded by other evidence. The two inept burglars were caught red-handed stealing television sets from a motel, and the confession added nothing of substance to the state's case. Accordingly, not only was it "highly probable that the error did not contribute to the judgment" within the contemplation of the newly-announced "highly probable" test (Johnson v. State, 238 Ga. 59, 61 (230 SE2d 869) (1976)), but also any error with respect to it was harmless beyond a reasonable doubt (Zinn v. State, 134 Ga. App. 51, 52 (213 SE2d 156) (1975) and cits.; Robinson v. State, 232 Ga. 123, 128 (4) (205 SE2d 210) (1974)), including any error which might rise to constitutional proportions under Bruton v. United States, 391 U.S. 123 (88 SC 1620, 20 LE2d 476). Cauley v. State, 130 Ga. App. 278, 287 (203 *665 SE2d 239) (1973); Spivey v. State, 138 Ga. App. 298, 301 (226 SE2d 104) (1976).
Judgment affirmed. Deen, P. J., and Marshall, J., concur.
NOTES
[1]  For related appeals see Ingram v. State, 137 Ga. App. 412 (224 SE2d 527) (1976); Kirkland v. State, 140 Ga. App. 197 (230 SE2d 347) (1976).